IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                            NO. AP-76,623



                          EX PARTE AGUSTIN MORA, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. F07-72699-QU IN THE 291st DISTRICT COURT
                           FROM DALLAS COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to fifteen years’ imprisonment.

        Applicant contends, inter alia, that his counsel rendered ineffective assistance because he

failed to timely file a notice of appeal.

        The trial court has determined, based upon the record, that trial counsel failed to timely file

a notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-
                                                                                                       2

time appeal of the judgment of conviction in Cause No. F07-72699-QU from the 291st Judicial

District Court of Dallas County. Applicant is ordered returned to that time at which he may give a

written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.

Within ten days of the issuance of this opinion, the trial court shall determine whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.

       The Applicant’s remaining claims are dismissed.

Delivered: September 14, 2011
Do Not Publish